Case 1:19-cv-01528-RGA Document 181 Filed 08/11/21 Page 1 of 2 PageID #: 11088




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

CONFORMIS, INC.,
                   Plaintiff,
       v.
                                               C. A. No. 19-1528-RGA (CONSOL.)
ZIMMER BIOMET HOLDINGS, INC. and
ZIMMER, INC.,                                  REDACTED VERSION
                   Defendants.

CONFORMIS, INC.,
                   Plaintiff,
       v.                                      C. A. No. 19-1618-RGA

MEDACTA USA, INC. and MEDACTA
INTERNATIONAL SA,
                   Defendants.

       SECOND DECLARATION OF REBECCA NEUBAUER IN SUPPORT OF
         PLAINTIFF’S SURREPLY IN SUPPORT OF ITS OPPOSITION TO
        MEDACTA INTERNATIONAL SA’S PARTIAL MOTION TO DISMISS


 OF COUNSEL:                          Karen L. Pascale (#2903)
                                      Robert M. Vrana (#5666)
 Matthew M. Wolf                      YOUNG CONAWAY STARGATT & TAYLOR LLP
 Paul Margulies                       Rodney Square
 Victoria L. Reines                   1000 North King Street
 Rebecca Neubauer                     Wilmington, Delaware 19801
 ARNOLD & PORTER KAYE SCHOLER LLP     (302) 571-6600
 601 Massachusetts Ave., NW           kpascale@ycst.com
 Washington, DC 20001                 rvrana@ycst.com
 Telephone: (202) 942-5000
 Matthew.Wolf@arnoldporter.com        Attorneys for Plaintiff Conformis, Inc.
 Paul.Margulies@arnoldporter.com
 Victoria.Reines@arnoldporter.com
 Rebecca.Neubauer@arnoldporter.com




                                                                     August 2, 2021
                                            Redacted version filed: August 11, 2021


                                      1
Case 1:19-cv-01528-RGA Document 181 Filed 08/11/21 Page 2 of 2 PageID #: 11089
